 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
 
AGREEMENT
 
This Agreement (this “Agreement”) is made effective as of the date set forth
below, by and among Trans World Corporation, a Nevada corporation (“TWC” or the
“Company”), Value Partners, Ltd., a Texas limited partnership (“Value
Partners”), Wynnefield Partners Small Cap Value, L.P., a Delaware limited
partnership (“Wynnefield Partners”), Wynnefield Small Cap Value Offshore Fund,
Ltd., a private investment company organized under the laws of the Cayman
Islands (“Wynnefield Offshore”), and Wynnefield Partners Small Cap Value, L.P.
I, a Delaware limited partnership (“Wynnefield Partners I”) (Wynnefield
Partners, Wynnefield Offshore and Wynnefield Partners I together, the
“Wynnefield Funds”) and Lloyd I. Miller Trust A-4, a testamentary trust under
Delaware law (“Trust A-4”), Milfam II, L.P., a Georgia limited partnership
(“Milfam II”), LIMFAM LLC, a Delaware limited liability company, and Lloyd I.
Miller, IRA, an individual retirement account for the benefit of Lloyd I. Miller
III (Trust A-4, Milfam II, LIMFAM LLC, and Lloyd I. Miller, IRA together, the
“Miller Funds”) (TWC, Value Partners, the Wynnefield Funds and the Miller Funds
together, collectively, the “Parties”).
 
RECITALS
 
WHEREAS, Value Partners is the beneficial owner of 3,326,679 shares, or 37.8% of
the outstanding shares, of common stock, par value $0.001 per share of the
Company (the “Common Stock”);
 
WHEREAS, Value Partners is managed by Ewing & Partners, and Timothy G. Ewing, a
director of the Company, is the managing partner of Ewing & Partners;
 
WHEREAS, the Wynnefield Funds are the beneficial owner of 2,349,577 shares, or
26.7% of the outstanding shares, of Common Stock;
 
WHEREAS, Wynnefield Capital Management, LLC (“WCM”), a New York limited
liability company, is the general partner of Wynnefield Partners and Wynnefield
Partners I; Nelson Obus and Joshua H. Landes are the managing members of WCM and
the principal executive officers of Wynnefield Capital, Inc. (“WCI”), which is
the investment manager of Wynnefield Offshore;
 
WHEREAS, the Miller Funds are the beneficial owner of 2,129,229 shares, or 24.2%
of the outstanding shares, of Common Stock;
 
WHEREAS, Lloyd I. Miller III is the manager of Milfam LLC (“MILFAM”), an Ohio
limited liability company, and the manager of LIMFAM LLC; and MILFAM is the
investment advisor of Trust A-4 and the general partner of MILFAM II;
 
WHEREAS, the Board of Directors of the Company currently consists of seven
members;
 
WHEREAS, Lloyd I. Miller III has provided the Company with written notice, dated
March 10, 2014, of his intention to appear at the upcoming 2014 annual meeting
of stockholders of the Company (the “Annual Meeting”) and to nominate six
members to the Board of Directors of the Company (the “Miller Nominations”); and
 
 
 
5

--------------------------------------------------------------------------------

 
 
WHEREAS, the Company, Value Partners, the Wynnefield Funds and the Miller Funds
have agreed that it is in their mutual interests to enter into this Agreement;
 
NOW THEREFORE, in consideration of the covenants, promises and undertakings set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
1. Board Membership
 
(a) Geoffrey B. Baker and Julio E. Heurtematte, who are currently members of the
Board of Directors of the Company, have determined to retire from the Board and
not stand for re-election as directors at the Annual Meeting.
 
(b) The Nominating Committee of the Board of Directors of the Company (the
“Nominating Committee”), consisting of Timothy G. Ewing, Patrick J. Bennett and
Geoffrey B. Baker, intends to nominate for election as directors for a one-year
term at the Annual Meeting the following current directors of the Company: Rami
S. Ramadan, Malcolm M.B. Sterrett, Timothy G. Ewing, Patrick J. Bennett, Sr. and
Michael B. Brodsky.
 
(c) In addition to the five nominees set forth in Section 1(b) above, the
Wynnefield Funds will submit the nomination of one additional person for
consideration by the Nominating Committee for election as a director for a
one-year term at the Annual Meeting, which nominee will be reasonably acceptable
to Value Partners and the Miller Funds (the “Wynnefield Representative”).  The
Wynnefield Funds shall provide to the Nominating Committee such information with
respect to the Wynnefield Representative as the Nominating Committee may
reasonably request. The Wynnefield Representative shall be authorized and
permitted to disclose to WCI confidential information with respect to matters
reviewed, considered or approved by the Board of Directors. WCI agrees to retain
and keep all such information confidential in the same manner and to the same
extent as it keeps and protects its own confidential information. WCI, on behalf
of itself and the Wynnefield Funds, further agrees to be bound by the Company’s
Insider Trading Policy, as applicable to members of the Board of Directors.
 
(d) In addition to the five nominees set forth in Section 1(b) above, the Miller
Funds will submit the nomination of one additional person for consideration by
the Nominating Committee for election as a director for a one-year term at the
Annual Meeting, which nominee will be reasonably acceptable to Value Partners
and the Wynnefield Funds (the “Miller Nominee”).  The Miller Funds shall provide
to the Nominating Committee such information with respect to the Miller Nominee
as the Nominating Committee may reasonably request.  The Miller Nominee shall be
authorized and permitted to disclose to Lloyd I. Miller III confidential
information with respect to matters reviewed, considered or approved by the
Board of Directors. Lloyd I. Miller III agrees to retain and keep all such
information confidential in the same manner and to the same extent as he keeps
and protects his own confidential information. Lloyd I. Miller III, on behalf of
himself and the Miller Funds, further agrees to be bound by the Company’s
Insider Trading Policy, as applicable to members of the Board of Directors.
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
2. Nominating Committee
 
The Nominating Committee shall consider the nominees submitted by the Wynnefield
Funds and the Miller Funds pursuant to Sections 1(c) and 1(d) above in
accordance with the Company’s Bylaws, the Company’s Nominating Committee
Charter, the Company’s Corporate Governance Guidelines and the fiduciary duties
of the members of the Nominating Committee and, if such nominees are acceptable
to the committee, the Nominating Committee shall include such nominees as part
of the Board’s slate of nominees for election of directors in the proxy
materials of the Company for the Annual Meeting. In the event the Nominating
Committee does not accept the nominee submitted by either the Wynnefield Funds
or the Miller Funds, then the Party who submitted such nominee shall have the
right to submit additional successive nominees to the Nominating Committee for
its consideration, who shall be reasonably acceptable to the other Parties
hereto, until a nominee of the Wynnefield Funds and a nominee of the Miller
Funds have been accepted by the Nominating Committee and the Parties hereto.
Each of the Wynnefield Representative and the Miller Nominee shall be deemed to
be “independent” under the rules of the NASDAQ Stock Market.
 
3. Miller Nominations
 
In consideration of and subject to the foregoing, Lloyd I. Miller III agrees to
withdraw the Miller Nominations upon the filing of the Company’s Form 8-K
referred to in Section 12 of this Agreement or other public notice with respect
to its slate of nominees for the Annual Meeting selected in accordance with
Sections 1 and 2 hereof.
 
4. Voting Agreement
 
At the Annual Meeting, each of Value Partners, the Wynnefield Funds and the
Miller Funds agree to appear at the Annual Meeting, in person or by proxy, and
vote all of the shares of Common Stock beneficially owned by such Party in favor
of the Company’s nominees for election as directors.
 
5. No Change in Control
 
The Company confirms that neither this Agreement nor the transactions
contemplated herein shall constitute a “change in control”, or words to similar
effect, under any applicable law, any agreement, lease indenture or
understanding to which the Company is a party or any employment, severance,
incentive, bonus, benefit or similar plan or program of the Company.
 
6. Annual Meeting
 
The Company agrees to hold the Annual Meeting no later than June 30, 2014,
unless a later date is mutually agreed to in writing by Value Partners, the
Wynnefield Funds and the Miller Funds.
 
7. Authority
 
Each of the Parties that is a corporation or other legal entity and each
individual Party executing this Agreement on behalf of a corporation or other
legal entity represents and warrants that: (a) such corporation or other legal
entity is duly organized, validly authorized and in good standing, and possesses
full power and authority to enter into and perform the terms of this Agreement;
(b) the execution, delivery and performance of the terms of this Agreement have
been duly and validly authorized by all requisite acts and consents of the
corporation or other legal entity and do not contravene the terms of any other
obligation to which the corporation or other legal entity is subject; and (c)
this Agreement constitutes a legal, binding and valid obligation of each such
entity or individual, enforceable in accordance with its terms.
 
 
 
7

--------------------------------------------------------------------------------

 
 
8. Expenses
 
Upon the signing of this Agreement, the Miller Funds shall be entitled to
receive $50,000.00 from the Company in the aggregate with respect to fees and
expenses, and the Wynnefield Funds shall be entitled to receive reimbursement
from the Company not to exceed $50,000.00 in the aggregate in payment of actual
invoiced legal fees. All other costs and expenses incurred in connection with
this Agreement shall be paid by the Party incurring such expenses.
 
9. Amendment In Writing
 
This Agreement and each of its terms may only be amended, waived, supplemented
or modified in a writing signed by the signatories hereto or their respective
clients.
 
10. Governing Law
 
This Agreement, and the rights and liabilities of the Parties hereto, shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflict of law provisions.
 
11. Counterparts
 
This Agreement may be executed in counterparts, each of which shall be
considered to be an original or true copy of this Agreement.  Faxed signatures
shall be presumed valid.
 
12. Disclosure of This Agreement
 
The parties contemplate that Value Partners, the Wynnefield Funds and the Miller
Funds will each file a Schedule 13D amendment attaching this Agreement and that
the Company will file a Form 8-K attaching this Agreement. Each of the Parties
agrees not to make any other public comments (except as required by applicable
regulations of the Securities and Exchange Commission and the NASDAQ Stock
Market) regarding this Agreement other than referring to the Form 8-K filing.
Each Party hereby confirms it has entered into this Agreement independently and
disclaims it is acting as a member of a group with any other Party and disclaims
any beneficial ownership of or other interest in any equity securities of the
Company owned by any other Party.
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
13. Entire Agreement
 
This Agreement constitutes the full, complete and entire understanding,
agreement and arrangement of and between the Parties with respect to the subject
matter hereof and supersedes any and all prior oral and written understandings,
agreements and arrangements between them.  There are no other agreements,
covenants, promises or arrangements between the Parties with respect to the
subject matter hereof other than those set forth in this Agreement.
 
14. Notice
 
All notices and other communications which are required or permitted hereunder
shall be in writing, and sufficient if by same-day hand delivery (including
delivery by courier) or sent by fax, addressed as follows:
 
If to Trans World Corporation:
 
Rami S. Ramadan
President and Chief Executive Officer
Trans World Corporation
545 Fifth Avenue, Suite 940
New York, New York 10017
Fax: (212) 983-8129
 
with a copy (which shall not constitute notice) to:
 
Timothy B. Matz, Esq.
Silver, Freedman, Taff & Tiernan LLP
3299 K Street, N.W., Suite 100
Washington, DC  20007
Fax: (202) 337-5502
 
If to Value Partners:
 
Value Partners, Ltd
5646 Milton Street, Suite 880
Dallas, Texas 75206
Fax: (214) 522-2176
 
with a copy (which shall not constitute notice) to:
 
Timothy B. Matz, Esq.
Silver, Freedman, Taff & Tiernan LLP
3299 K Street, N.W., Suite 100
Washington, DC  20007
Fax: (202) 337-5502
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
If to the Wynnefield Funds:
 
Wynnefield Capital Management, LLC
Wynnefield Capital, Inc.
450 Seventh Avenue, Suite 509
New York, New York 10123
Fax: (212) 760-0824
 
with a copy (which shall not constitute notice) to:
 
Jeffery S. Tullman, Esq.
Kane Kessler, P.C.
1350 Avenue of the Americas, 26th Floor
New York, New York 10019
 
Fax: (212) 245-3009

 
If to the Miller Funds:
 
Lloyd I. Miller, III
222 Lakeview Avenue, Suite 160-365
West Palm Beach, Florida 33401
Fax: (619) 923-2908
 
with a copy (which shall not constitute notice) to:
 
Melinda Brunger, Esq.
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Fax: (713) 220-4285
 
15. Termination
 
This Agreement shall cease, terminate and have no further force and effect
following the final adjournment of the Annual Meeting, unless earlier terminated
pursuant to the mutual written agreement of the Parties, except that the
provisions of Sections 1(c) and (d), and any other Section which by its terms
relates to post-termination rights or obligations, shall survive the termination
of this Agreement and remain in full force and effect.
 
16. Further Assurances
 
The Parties agree to take, or cause to be taken, all such further or other
actions as shall reasonably be necessary to make effective and consummate the
transactions contemplated by this Agreement.
 
 
 
10

--------------------------------------------------------------------------------

 
 
17. Successors and Assigns
 
All covenants and agreements contained herein shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.
 
 
 
[Signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement on the
date set forth below.
 
Dated:   April 21, 2014
 
 
TRANS WORLD CORPORATION
 
 
 
By:        /s/ Rami S. Ramadan         
    Rami S. Ramadan
 President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[signature page]
 
 
 

--------------------------------------------------------------------------------

 
 
VALUE PARTNERS, LTD.
 
By:       Ewing & Partners, its General Partner
 
 
 
By:       /s/ Timothy G. Ewing            
Timothy G. Ewing, its Managing Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[signature page]
 
 
 
 

--------------------------------------------------------------------------------

 
WYNNEFIELD PARTNERS SMALL CAP VALUE, L.P.
 
By:       Wynnefield Capital Management, LLC, its General Partner
 
 
 
By:       /s/ Nelson Obus            
Nelson Obus, Co-Managing Member
 
 
WYNNEFIELD PARTNERS SMALL CAP VALUE, L.P. I
 
By:       Wynnefield Capital Management, LLC, its General Partner
 
 
 
By:       /s/ Nelson Obus            
Nelson Obus, Co-Managing Member
 
 
WYNNEFIELD SMALL CAP VALUE OFFSHORE FUND, LTD.
 
By:       Wynnefield Capital Inc., its Investment Manager
 
 
 
By:       /s/ Nelson Obus            
Nelson Obus, President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[signature page]
 
 
 

--------------------------------------------------------------------------------

 
 
LLOYD I. MILLER TRUST A-4
 
By:          MILFAM LLC
Its:           Investment Advisor
 
 
By:           /s/ Lloyd I. Miller III              
Name:      Lloyd I. Miller III
Title:        Manager
 
 
MILFAM II L.P.
 
By:          MILFAM LLC
Its:           General Partner
 
 
By:           /s/ Lloyd I. Miller III            
Name:      Lloyd I. Miller III
Title:        Manager
 
 
LIMFAM LLC
 
 
By:           /s/ Lloyd I. Miller III             
Name:      Lloyd I. Miller III
Title:        Manager
 
 
LLOYD I. MILLER, IRA
 
 
By:       /s/ Lloyd I. Miller III              
Lloyd I. Miller III
 
 
LLOYD I. MILLER III (for purposes of Section 1(d))
 
 
/s/ Lloyd I. Miller III                  
 
 
 
 
[signature page]